
	
		II
		112th CONGRESS
		2d Session
		S. 3378
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2012
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish scientific standards and protocols across
		  forensic disciplines, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Forensic Science and Standards
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. National forensic science research program.
					Sec. 5. Forensic science research grants program.
					Sec. 6. Forensic science research challenges.
					Sec. 7. Forensic science standards.
					Sec. 8. Forensic science advisory committee.
					Sec. 9. Adoption, accreditation, and certification.
					Sec. 10. National Institute of Standards and Technology
				functions.
				
			2.FindingsCongress finds that—
			(1)at the direction
			 of Congress, the National Academy of Sciences led a comprehensive review of the
			 state of forensic science and issued its findings in a 2009 report,
			 Strengthening Forensic Science in the United States: A Path
			 Forward;
			(2)the report's
			 findings indicate the need for independent scientific research to support the
			 foundation of forensic disciplines;
			(3)the report
			 stresses the need for standards in methods, data interpretation, and reporting,
			 and the importance of preventing cognitive bias and mitigating human factors;
			 and
			(4)according to the report, forensic science
			 research is not financially well supported, and there is a need for a unified
			 strategy for developing a forensic science research plan across Federal
			 agencies.
			3.DefinitionsIn this Act:
			(1)Advisory
			 CommitteeThe term Advisory Committee means the
			 Forensic Science Advisory Committee established under section 8.
			(2)Coordinating
			 OfficeThe term Coordinating Office means the
			 National Forensic Science Coordinating Office established under section
			 4.
			(3)Forensic
			 science
				(A)In
			 generalThe term forensic science means the basic
			 and applied scientific research applicable to the collection, evaluation, and
			 analysis of physical evidence, including digital evidence, for use in
			 investigations and legal proceedings, including all tests, methods,
			 measurements, and procedures.
				(B)Applied
			 scientific researchIn subparagraph (A), the term applied
			 scientific research means a systematic study to gain knowledge or
			 understanding necessary to determine the means by which a recognized and
			 specific need may be met.
				(C)Basic
			 scientific researchIn subparagraph (A), the term basic
			 scientific research means a systematic study directed toward fuller
			 knowledge or understanding of the fundamental aspects of phenomena and of
			 observable facts without specific applications towards processes or
			 products.
				(4)Standards
			 development organizationThe term standards development
			 organization means a domestic or an international organization that
			 plans, develops, establishes, or coordinates voluntary consensus standards
			 using procedures that incorporate openness, a balance of interests, consensus,
			 due process, and an appeals process.
			4.National
			 forensic science research program
			(a)EstablishmentThere
			 shall be a national forensic science research program to improve, expand, and
			 coordinate Federal research in the forensic sciences.
			(b)National
			 Academy of Sciences Report on Forensic ScienceThe Director of
			 the National Science Foundation shall contract with the National Academy of
			 Sciences to develop, not later than 180 days after the date of enactment of
			 this Act, a report that—
				(1)identifies the
			 most critical forensic science disciplines, which may include forensic
			 pathology and digital forensics, that require further research to strengthen
			 the scientific foundation in those disciplines; and
				(2)makes
			 recommendations regarding research that will help strengthen the scientific
			 foundation in the forensic science disciplines identified under paragraph
			 (1).
				(c)National
			 forensic science coordinating office
				(1)EstablishmentThere
			 is established a National Forensic Science Coordinating Office, with a director
			 and full time staff, to be located at the National Science Foundation. The
			 Director of the Coordinating Office shall be responsible for carrying out the
			 provisions of this subsection.
				(2)Unified Federal
			 research strategyThe Coordinating Office established under
			 paragraph (1) shall coordinate among relevant Federal departments, agencies, or
			 offices—
					(A)the development
			 of a unified Federal research strategy that—
						(i)specifies and
			 prioritizes the research necessary to enhance the validity and reliability of
			 the forensic science disciplines; and
						(ii)is consistent
			 with the recommendations in the National Academy of Sciences report on forensic
			 science under subsection (b);
						(B)the development
			 of a 5-year roadmap, updated triennially thereafter, for the unified Federal
			 research strategy under subparagraph (A) that includes a description of—
						(i)which department,
			 agency, or office will carry out each specific element of the unified Federal
			 research strategy;
						(ii)short-term and
			 long-term priorities and objectives; and
						(iii)common metrics
			 and other evaluation criteria that will be used to assess progress toward
			 achieving the priorities and objectives under clause (ii); and
						(C)any necessary
			 programs, policies, and budgets to support the implementation of the roadmap
			 under subparagraph (B).
					(3)Additional
			 dutiesThe Coordinating Office shall—
					(A)evaluate annually
			 the national forensic science research program to determine whether it is
			 achieving its objectives; and
					(B)report annually
			 to Congress the findings under subparagraph (A).
					(4)DeadlinesThe
			 Coordinating Office shall submit to Congress—
					(A)not later than 1
			 year after the date of enactment of this Act, the unified Federal research
			 strategy under paragraph (2)(A);
					(B)not later than 1
			 year after the date of enactment of this Act, the initial 5-year roadmap under
			 paragraph (2)(B); and
					(C)not later than 1
			 month after the date it is updated, each updated 5-year roadmap under paragraph
			 (2)(B).
					5.Forensic science
			 research grants program
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the National Science
			 Foundation shall establish a forensic science research grants program to
			 improve the foundation and practice of forensic science in the United States
			 based on the recommendations in the unified Federal research strategy under
			 section 4.
			(b)Merit
			 reviewEach grant under this section shall be awarded on a
			 merit-reviewed, competitive basis.
			(c)PublicationThe
			 National Science Foundation shall support, as appropriate, the publication of
			 research results under this section in scholarly, peer-reviewed scientific
			 journals.
			(d)Forensic
			 science research centers
				(1)In
			 generalAs part of the forensic science research grants program
			 under subsection (a), the Director of the National Science Foundation shall
			 establish 2 forensic science research centers—
					(A)to conduct
			 research consistent with the unified Federal research strategy under section
			 4;
					(B)to build
			 relationships between forensic science practitioners and members of the
			 research community;
					(C)to encourage and
			 promote the education and training of a diverse group of people to be leaders
			 in the interdisciplinary field of forensic science; and
					(D)to broadly
			 disseminate the results of the research under subparagraph (A).
					(2)Terms of
			 designation
					(A)In
			 generalThe Director shall designate each forensic science
			 research center for a 4-year term.
					(B)RevocationThe
			 Director may revoke a designation under subparagraph (A) if the Director
			 determines that the forensic science research center is not demonstrating
			 adequate performance.
					(C)Amount of
			 awardSubject to subsection (f), the Director shall award a grant
			 up to $10,000,000 to each forensic science research center. A grant awarded
			 under this subparagraph shall be for a period of 4 years.
					(D)Limitation on
			 use of fundsNo funds authorized under this section may be used
			 to construct or renovate a building or structure.
					(3)ReportsEach
			 forensic science research center shall submit an annual report to the Director,
			 at such time and in such manner as the Director may require, that contains a
			 description of the activities the center carried out with the funds received
			 under this subsection, including a description of how those activities satisfy
			 the requirement under paragraph (2)(D).
				(e)Evaluation
				(1)In
			 generalThe Director of the National Science Foundation shall
			 conduct a comprehensive evaluation of the forensic science research grants
			 program every 4 years—
					(A)to determine
			 whether the program is achieving the objectives of improving the foundation and
			 practice of forensic science in the United States; and
					(B)to evaluate the
			 extent to which the program is contributing toward the priorities and
			 objectives described in the roadmap under section 4(c)(2)(B).
					(2)Report to
			 CongressThe Director of the National Science Foundation shall
			 report to Congress the results of each comprehensive evaluation under paragraph
			 (1).
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 National Science Foundation to carry out this section—
				(1)$34,000,000 for
			 fiscal year 2013;
				(2)$37,000,000 for
			 fiscal year 2014;
				(3)$40,000,000 for
			 fiscal year 2015;
				(4)$43,000,000 for
			 fiscal year 2016; and
				(5)$46,000,000 for
			 fiscal year 2017.
				6.Forensic science
			 research challenges
			(a)Prizes and
			 challenges
				(1)In
			 generalA Federal department,
			 agency, or office may assist in satisfying the research needs and priorities
			 identified in the unified Federal research strategy under section 4 by using
			 prizes and challenges under the America COMPETES Reauthorization Act (124 Stat.
			 3982) or under any other provision of law, as appropriate.
				(2)PurposesThe purpose of a prize or challenge under
			 this section, among other possible purposes, may be—
					(A)to determine or develop the best data
			 collection practices or analytical methods to evaluate a specific type of
			 forensic data; or
					(B)to determine the
			 accuracy of an analytical method.
					(b)Forensic
			 evidence prizes and challenges
				(1)In
			 generalA Federal department, agency, or office, or multiple
			 Federal departments, agencies, or offices in cooperation, carrying out a prize
			 or challenge under this section—
					(A)may establish a
			 prize advisory board; and
					(B)shall select each
			 member of the prize advisory board with input from relevant Federal
			 departments, agencies, or offices.
					(2)Prize advisory
			 boardThe prize advisory board shall—
					(A)identify 1 or
			 more types of forensic evidence for purposes of a prize or challenge;
					(B)using the samples
			 under paragraph (3), recommend how to structure a prize or challenge that
			 requires a competitor to develop a forensic data collection practice, an
			 analytical method, or a relevant approach or technology to be tested relative
			 to a known outcome or other proposed judging methodology; and
					(C)through the
			 Coordinating Office, advise relevant Federal departments, agencies, or offices
			 in designing prizes or challenges that satisfy the research needs and
			 priorities identified in the unified Federal research strategy under section
			 4.
					(3)SamplesThe
			 National Institute of Standards and Technology or the Department of Justice
			 shall provide or contract with a non-Federal party to prepare, for each type of
			 forensic evidence under paragraph (2)(A), a sufficient set of samples,
			 including associated digital data that could be shared without limitation and
			 physical specimens that could be shared with qualified parties, for purposes of
			 a prize or challenge.
				(4)Fingerprint
			 data interoperabilityAt least 1 prize or challenge under this
			 section shall be focused on achieving nationwide fingerprint data
			 interoperability if the prize advisory board, the Coordinating Office, or a
			 Federal department, agency, or office identifies an area where a prize or
			 challenge will assist in satisfying a strategy related to this issue.
				7.Forensic science
			 standards
			(a)Establishment
				(1)In
			 generalThe National
			 Institute of Standards and Technology shall—
					(A)identify or coordinate the development of
			 forensic science standards to enhance the validity and reliability of forensic
			 science activities, including—
						(i)authoritative methods, standards, and
			 technical guidance, including protocols and best practices, for forensic
			 measurements, analysis, and interpretation;
						(ii)technical
			 standards for products and services used by forensic science
			 practitioners;
						(iii)standard
			 content, terminology, and parameters to be used in reporting and testifying on
			 the results and interpretation of forensic science measurements, tests, and
			 procedures; and
						(iv)standards to
			 provide for the interoperability of forensic science-related technology and
			 databases;
						(B)test and validate
			 existing forensics standards, as appropriate; and
					(C)provide
			 independent validation of forensic science measurements and methods.
					(2)Consultation
					(A)In
			 generalIn carrying out its responsibilities under paragraph (1),
			 the National Institute of Standards and Technology shall consult with—
						(i)standards
			 development organizations and other stakeholders, including relevant Federal
			 departments, agencies, and offices; and
						(ii)testing
			 laboratories and accreditation bodies to ensure that products and services meet
			 necessary performance levels.
						(3)PrioritizationWhen
			 prioritizing its responsibilities under paragraph (1), the National Institute
			 of Standards and Technology shall consider—
					(A)the unified
			 Federal research strategy under section 4; and
					(B)the
			 recommendations of any expert working group under subsection (b).
					(4)Report to
			 CongressThe Director of the National Institute of Standards and
			 Technology shall report annually, with the President's budget request, to
			 Congress on the progress in carrying out the National Institute of Standards
			 and Technology's responsibilities under paragraph (1).
				(b)Expert working
			 groups
				(1)In
			 generalThe Director of the National Institute of Standards and
			 Technology may establish 1 or more discipline-specific expert working groups to
			 identify gaps, areas of need, and opportunities for standards development with
			 respect to forensic science.
				(2)MembersA
			 member of an expert working group shall—
					(A)be appointed by
			 the Director of the National Institute of Standards and Technology;
					(B)have significant
			 academic, research, or practical expertise in a discipline of forensic science
			 or in another area relevant to the purpose of the expert working group;
			 and
					(C)balance
			 scientific rigor with practical and regulatory constraints.
					(3)Federal
			 Advisory Committee ActAn expert working group established under
			 this subsection shall not be subject to the Federal Advisory Committee Act (5
			 U.S.C. App.).
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 National Institute of Standards and Technology to carry out this
			 section—
				(1)$5,000,000 for
			 fiscal year 2013;
				(2)$12,000,000 for
			 fiscal year 2014;
				(3)$20,000,000 for
			 fiscal year 2015;
				(4)$27,000,000 for
			 fiscal year 2016; and
				(5)$35,000,000 for
			 fiscal year 2017.
				8.Forensic science
			 advisory committee
			(a)EstablishmentThe
			 Director of the National Institute of Standards and Technology and the Attorney
			 General, in collaboration with the Director of the National Science Foundation,
			 shall establish a Forensic Science Advisory Committee.
			(b)DutiesThe
			 Advisory Committee shall provide advice to—
				(1)the Federal
			 departments, agencies, and offices implementing the unified Federal research
			 strategy under section 4;
				(2)the National
			 Institute of Standards and Technology, including recommendations regarding the
			 National Institute of Standards and Technology's responsibilities under section
			 7; and
				(3)the Department of
			 Justice, including recommendations regarding the Department of Justice's
			 responsibilities under section 9.
				(c)SubcommitteesThe
			 Advisory Committee may form subcommittees related to specific disciplines in
			 forensic science or as necessary to further its duties under subsection (b). A
			 subcommittee may include an individual who is not a member of the Advisory
			 Committee.
			(d)ChairsThe
			 Director of the National Institute of Standards and Technology and the Attorney
			 General, or their designees, shall co-chair the Advisory Committee.
			(e)MembershipThe
			 Director of the National Institute of Standards and Technology and the Attorney
			 General, in consultation with the Director of the National Science Foundation,
			 shall appoint each member of the Advisory Committee. The Advisory Committee
			 shall include balanced representation between forensic science disciplines
			 (including academic scientists, statisticians, social scientists, engineers,
			 and representatives of other related scientific disciplines) and relevant
			 forensic science applications (including Federal, State, and local
			 representatives of the forensic science community, the legal community, victim
			 advocate organizations, and law enforcement).
			(f)AdministrationThe
			 Attorney General shall provide administrative support to the Advisory
			 Committee.
			(g)Federal
			 Advisory Committee ActThe Advisory Committee established under
			 this section shall not be subject to section 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.).
			9.Adoption,
			 accreditation, and certificationThe Attorney General—
			(1)shall promote the adoption of forensic
			 science standards developed under section 7, including—
				(A)by requiring each
			 Federal forensic laboratory to adopt the forensic science standards;
				(B)by encouraging
			 each non-Federal forensic laboratory to adopt the forensic science
			 standards;
				(C)by promoting
			 accreditation and certification requirements based on the forensic science
			 standards; and
				(D)by promoting any
			 recommendations made by the Advisory Committee for adoption and implementation
			 of forensic science standards; and
				(2)may promote the
			 adoption of the forensic science standards as a condition of Federal funding or
			 for inclusion in national data sets.
			10.National
			 Institute of Standards and Technology functionsSection 2(b) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 272(b)) is amended—
			(1)in paragraph (12), by striking
			 and after the semicolon;
			(2)in paragraph
			 (13), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the end the following:
				
					(14)to identify and coordinate the development
				of forensic science standards to enhance the validity and reliability of
				forensic science
				activities.
					.
			
